       Case 3:20-cv-01695-JEJ Document 14 Filed 10/27/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DENISE ANNE CROOKER,                    No. 3:20-cv-01695-JEJ

              Plaintiff,
v.

GEORGE J. TESSITORE, et al.,
                                        Jury Trial Demanded
              Defendants.


                                 ORDER

     AND NOW, this ______
                    27th day of October 2020, upon consideration of

the motion of Gerard J. Geiger, Esq. pursuant to LR 83.15 to withdraw

appearance,

     IT IS HEREBY ORDERED that the motion is granted. Attorney

Geiger’s motion to withdraw appearance for defendants, Gerri Papillon and

Camp Papillon Animal Shelter, Inc., is approved.


                                  BY THE COURT,

                                  _______________________
                                  John E. Jones III, Chief Judge
                                  United States District Judge
                                  Middle District of Pennsylvania
